Exhibit 10.1

AMENDMENT NO. 1

TO

SECURED CONVERTIBLE NOTE PURCHASE AGREEMENT

BETWEEN

MEADE INSTRUMENTS CORP.

AND

SUNNY OPTICS, INC.

AND

SECURED CONVERTIBLE PROMISSORY NOTE

BY

MEADE INSTRUMENTS CORP.

IN FAVOR OF

SUNNY OPTICS, INC.

 

 

Dated as of August 5, 2013

 

 



--------------------------------------------------------------------------------

AMENDMENT NO. 1 TO SECURED CONVERTIBLE PROMISSORY NOTE AND SECURED CONVERTIBLE
NOTE PURCHASE AGREEMENT

THIS AMENDMENT NO. 1 TO SECURED CONVERTIBLE PROMISSORY NOTE AND SECURED
CONVERTIBLE NOTE PURCHASE AGREEMENT, dated as of August 5, 2013 (this “Amendment
No. 1”), by and between Sunny Optics, Inc., a Delaware corporation
(“Purchaser”), and Meade Instruments Corp., a Delaware corporation (the
“Company”). Purchaser and the Company shall be referred to individually as a
“Party” and collectively as the “Parties”.

RECITALS

WHEREAS, Purchaser and the Company entered into that certain Secured Convertible
Note Purchase Agreement dated as of July 16, 2013 (the “Note Purchase
Agreement”);

WHEREAS, pursuant to the Note Purchase Agreement, the Company issued that
certain Secured Convertible Promissory Note, dated July 16, 2013 (the “July
Note”), to Purchaser;

WHEREAS, pursuant to Section 10.9 of the Note Purchase Agreement, any term of
the Note Purchase Agreement or the Notes may be amended and the observance of
any term of the Note Purchase Agreement or the Notes may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Purchaser;

WHEREAS, the Parties wish to amend the July Note, and any other Note that may be
issued pursuant to the Note Purchase Agreement, to reflect an additional Event
of Default;

NOW THEREFORE, in consideration of the premises set forth above, the mutual
promises and covenants set forth herein and for other good and valuable
consideration receipt of which is acknowledged, the Parties hereby agree as
follows:

 

1. Defined Terms:

Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to them in the Note Purchase Agreement.

 

2. Amendment to the July Note

 

2.1 Section 8.1 of the July Note is hereby amended to add the following new
clause (g):

“(g) The Company (i) publicly announces a Change of Control Transaction with a
person or entity other than the Purchaser or an affiliate of the Purchaser (any
such entity or person, a “Third Party Buyer”), or (ii) enters into any agreement
with respect to a Change of Control Transaction with a Third Party Buyer.”

 

3. Amendment to Note Purchase Agreement

 

3.1 Section 8.1 of the September Note, attached as Exhibit A-2 to the Note
Purchase Agreement, and Section 8.1 of the October Note, attached as Exhibit A-3
to the Note Purchase Agreement, are each hereby amended to add the following new
clause (g):



--------------------------------------------------------------------------------

“(g) The Company (i) publicly announces a Change of Control Transaction with a
person or entity other than the Purchaser or an affiliate of the Purchaser (any
such entity or person, a “Third Party Buyer”), or (ii) enters into any agreement
with respect to a Change of Control Transaction with a Third Party Buyer.”

 

4. No Other Change

The Parties hereby acknowledge and agree that the other terms and provisions of
the Merger Agreement shall not be affected and shall continue in full force and
effect.

 

5. Counterparts, Signatures

This Amendment No. 1 may be executed in any number of counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
shall together constitute the same agreement. This Amendment No. 1 may be
executed and delivered by facsimile transmission or by e-mail delivery of a
“pdf” format data file, and in the event this Amendment No. 1 is so executed and
delivered, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “pdf” signature page were an original
thereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Purchaser and the Company have caused this Amendment No. 1
to be signed by their respective officers or representatives thereunto duly
authorized as of the date first written above.

 

MEADE INSTRUMENTS CORP. By:   /s/ Steven G. Murdock   Name:   Steven G. Murdock
  Title:   Chief Executive Officer SUNNY OPTICS, INC. By:   /s/ Peter Ni   Name:
  Peter Ni   Title:   President